Citation Nr: 0332861	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02- 17 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hand tremors.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.  Entitlement to service connection for hyperlipidemia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

This matter arises from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for review.  


REMAND

The veteran contends that he incurred hypertension, hand 
tremors, GERD, and hyperlipidemia in or as a result of his 
active service.  Accordingly, he maintains that service 
connection for those disabilities is warranted.  In such 
cases, the VA has a duty to assist the veteran in developing 
evidence to substantiate such claims.  

A review of the record discloses that the veteran's private 
treating physician initially submitted a statement dated in 
March 2002 indicating that the veteran suffered from high 
blood pressure, GERD, hand tremors, and hyperlipidemia.  The 
physician did not elaborate on the veteran's diagnosed 
disorders other than to state that the veteran was taking 
Lipitor, Glucotrol, Enalapril, Glucophage, Actos, Welchol, 
and Ranitidine.  The veteran subsequently indicated that he 
had seen Dr. D. J. K., M.D., for treatment for those 
disorders beginning in January 1985 to the present.  

The record discloses that the RO contacted Dr. K. via 
correspondence dated in May 2002, and requested that he 
provide copies of the clinical treatment records pertaining 
to the above-captioned disorders.  There is no indication of 
record that Dr. K. responded, but he did complete a VA Form 
331VSC 01-01, dated in June 2002, which indicated that the 
veteran had been treated for type II diabetes mellitus and 
was being treated with insulin and a restricted diet.  On the 
basis of that statement, service connection was granted for 
diabetes mellitus, but it appears that no additional 
evidentiary development was undertaken with respect to the 
remaining disorders at issue here.  

The Board observes that the veteran does not appear to have 
been scheduled to undergo a VA rating examination, and no 
further attempts to obtain his clinical treatment records 
from Dr. K. were made.  Accordingly, in order to ensure that 
the VA has fulfilled its enhanced notice and duty to assist 
obligations as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107), additional evidentiary development must be 
undertaken.  First, the RO should contact the veteran and 
request that he identify any and all health-care providers 
who have rendered treatment for his claimed hypertension, 
GERD, hand tremors, and hyperlipidemia since the time of his 
discharge from service.  The RO should attempt to obtain 
those records, including records from Dr. K..  In the event 
that no additional records are identified or are otherwise 
unavailable, the RO should so indicate.  

The veteran should then be scheduled to undergo a VA rating 
examination to determine the nature and etiology of any 
diagnosed hypertension, hand tremors, GERD, or 
hyperlipidemia.  The examiner should be requested to indicate 
whether any of those disorders are present, and if so, 
whether it is at least as likely as not that they were 
incurred in or as a result of the veteran's active service, 
or are etiologically related to the service-connected 
diabetes mellitus.  After ensuring that all required notice 
and duty to assist requirements have been met, the RO should 
readjudicate the veteran's claims for service connection on 
the basis of al available evidence.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed hypertension, 
hand tremors, GERD, and hyperlipidemia 
dating from the time of his discharge 
from service to the present.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any such identified 
records.  If no additional clinical 
treatment records have been identified or 
are otherwise unavailable, the RO should 
so indicate.  

2.  The veteran should be scheduled to 
undergo VA rating examinations conducted 
by the appropriate medical specialists to 
determine if he currently suffers from 
hypertension, hand tremors, GERD, and 
hyperlipidemia, and if so, whether or not 
any such disorders were incurred in or as 
a result of his active service or whether 
they are etiologically related to the 
veteran's service-connected diabetes 
mellitus.  The veteran's claims file must 
be made available to the examiners for 
review in advance of the scheduled 
examinations.  The examiners are 
requested to review the relevant medical 
evidence contained in the veteran's 
claims file, including his service 
medical records and any relevant post-
service clinical treatment records.  
After conducting thorough clinical 
examinations, to include any indicated 
studies and/or tests, the examiners are 
requested to state whether or not any 
hypertension, hand tremors, GERD, or 
hyperlipidemia are present.  If not, the 
examiners should so state.  If any of the 
above-named disorders are found to be 
present, the examiners are requested to 
indicate whether or not any of the 
diagnosed disorders was incurred in or 
otherwise incurred as a result of the 
veteran's active service, or whether they 
are etiologically related to diabetes 
mellitus.  If not, the examiners should 
so state.  The examiners are requested to 
include a full rationale for any opinions 
offered in the typewritten examination 
report.  In addition, the examiners are 
requested to reconcile all opinions 
offered with any other relevant medical 
opinions of record.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the issues of 
entitlement to service connection for 
hypertension, hand tremors, GERD, and 
hyperlipidemia on the basis of all 
available evidence.  If the decision 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case outlining all relevant statutory 
and regulatory provisions governing the 
issue on appeal.  The veteran and his 
service representative must be afforded 
an opportunity to respond before the case 
is returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




